Title: To Thomas Jefferson from John Mclean, 5 January 1826
From: Mclean, John
To: Jefferson, Thomas


Sir
Post office Dept
5th Jany 1826
The subject of your letter of the 30th ulto interesting in itself, becomes doubly so to me from the importance you attach to it. Measures have been taken to carry it into effect, but in a way some what different from that you proposeThe present applications of a similar kind have been recd from seminaries of learning in various parts of the Union, but from the pernicious effect of one experiment which was made by my predecessor, it has been found necessary to refuse them. Under the rule established by these cases it would be difficult to reconcile the creation of a post office at the University of Virginia with that even handed justice which it is the duty and the desire of the Dept to administer. The Postmaster at Charlottesville is therefore instructed to provide for the supply of a separate & subsidiary mail at the University, and is directed to appoint Mr Arthur Brockenborough as his agent.It will be truly gratifying to me, if in the discharge of my publick duty I can give even a faint manifestation of my profound respect for your character, and of the lively interest I take in the object to which the evening of your well-spent life is so gloriously consecrated. And I pray you to accept as entirely sincere the assurance of my best wishes and warm esteem.John McLean